CYCLACEL PHARMACEUTICALS, INC.

WARRANT TO PURCHASE COMMON STOCK

To Purchase [                ] Shares of Common Stock

Date of Issuance: February 16, 2007

VOID AFTER FEBRUARY 16, 2014

THIS CERTIFIES THAT, for value received, [                    ], or permitted
registered assigns (the ‘‘HOLDER’’), is entitled to subscribe for and purchase
at the Exercise Price (defined below) from Cyclacel Pharmaceuticals, Inc., a
Delaware corporation (the ‘‘COMPANY’’) up to [            ] shares of the common
stock of the Company, par value $0.001 per share (the ‘‘COMMON STOCK’’). This
warrant is one of a series of warrants issued by the Company as of the date
hereof (individually a ‘‘WARRANT’’; collectively, ‘‘COMPANY WARRANTS’’) pursuant
to that certain subscription agreement between the Company and the Holder, dated
as of February 12, 2007 (the ‘‘SUBSCRIPTION AGREEMENT’’).

1.    DEFINITIONS.    Capitalized terms used herein but not otherwise defined
herein shall have their respective meanings as set forth in the Subscription
Agreement. As used herein, the following terms shall have the following
respective meanings:

(A)    ‘‘Exercise Period’’ shall mean the period commencing with the date hereof
and ending seven years from the date hereof, unless sooner terminated as
provided below.

(B)    ‘‘Exercise Price’’ shall mean $8.44 per share, subject to adjustment
pursuant to Section 4 below.

(C)    ‘‘Exercise Shares’’ shall mean the shares of Common Stock issuable upon
exercise of this Warrant.

(D)    ‘‘Trading Day’’ shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any eligible market (meaning
any of the NYSE, AMEX or NASDAQ), then a day on which trading occurs on the OTC
Bulletin Board (or any successor thereto), or (c) if trading does not occur on
the OTC Bulletin Board (or any successor thereto), any Business Day.

2.    EXERCISE OF WARRANT.    The rights represented by this Warrant may be
exercised in whole or in part at any time during the Exercise Period, by
delivery of the following to the Company at its address set forth on the
signature page hereto (or at such other address as it may designate by notice in
writing to the Holder):

(A)    An executed Notice of Exercise in the form attached hereto;

(B)    Payment of the Exercise Price either (i) in cash or by check, (ii) by
cancellation of indebtedness, or (iii) pursuant to Section 2.1 below; and

(C)    This Warrant.

Execution and delivery of the Notice of Exercise shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Exercise Shares, if any.

Certificates for shares purchased hereunder shall be transmitted by the transfer
agent of the Company to the Holder by crediting the account of the Holder’s
prime broker with the Depository Trust Company through its Deposit Withdrawal
Agent Commission system if the Company is a participant in such system, and
otherwise by physical delivery to the address specified by the Holder in the
Notice of Exercise within three business days from the delivery to the Company
of the Notice


--------------------------------------------------------------------------------


of Exercise, surrender of this Warrant and payment of the aggregate Exercise
Price as set forth above. This Warrant shall be deemed to have been exercised on
the date the Exercise Price is received by the Company. The Exercise Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date this Warrant has been exercised
by payment to the Company of the Exercise Price.

The person in whose name any certificate or certificates for Exercise Shares are
to be issued upon exercise of this Warrant shall be deemed to have become the
holder of record of such shares on the date on which this Warrant was
surrendered and payment of the Exercise Price was made, irrespective of the date
of delivery of such certificate or certificates, except that, if the date of
such surrender and payment is a date when the stock transfer books of the
Company are closed, such person shall be deemed to have become the holder of
such shares at the close of business on the next succeeding date on which the
stock transfer books are open.

To the extent permitted by law, the Company’s obligations to issue and deliver
Exercise Shares in accordance with the terms hereof are absolute and
unconditional, irrespective of any action or inaction by the Holder to enforce
the same, any waiver or consent with respect to any provision hereof, the
recovery of any judgment against any person or entity or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination, or
any breach or alleged breach by the Holder or any other person or entity of any
obligation to the Company or any violation or alleged violation of law by the
Holder or any other person or entity, and irrespective of any other circumstance
which might otherwise limit such obligation of the Company to the Holder in
connection with the issuance of Exercise Shares. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.

2.1    NET EXERCISE.    If during the Exercise Period, the Holder is not
permitted to sell Exercise Shares pursuant to the Registration Statement, as
defined in the Subscription Agreement, and the fair market value of one share of
the Common Stock is greater than the Exercise Price (at the date of calculation
as set forth below), in lieu of exercising this Warrant by payment of cash or by
check, or by cancellation of indebtedness, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being canceled) by surrender of this Warrant at the principal office of
the Company together with the properly endorsed Notice of Exercise in which
event the Company shall issue to the Holder a number of shares of Common Stock
computed using the following formula:

X = Y (A−B)
    A

[spacer.gif] [spacer.gif] [spacer.gif] Where X =  the number of shares of Common
Stock to be issued to the Holder

[spacer.gif] [spacer.gif] [spacer.gif]              Y =  the number of shares of
Common Stock purchasable under this Warrant or, if only a portion of this
Warrant is being exercised, the portion of this Warrant being canceled (at the
date of such calculation)

[spacer.gif] [spacer.gif] [spacer.gif]              A =  the fair market value
of one share of the Company’s Common Stock (at the date of such calculation)

[spacer.gif] [spacer.gif] [spacer.gif]              B =  Exercise Price (as
adjusted to the date of such calculation)

For purposes of the above calculation, the ‘‘fair market value’’ of one share of
Common Stock shall mean (i) the average of the closing sales prices for the
shares of Common Stock on the Nasdaq National Market or other trading market
where such security is listed or traded as reported by Bloomberg Financial
Markets (or a comparable reporting service of national reputation selected by
the Company and reasonably acceptable to the Holder if Bloomberg Financial
Markets is not then reporting sales prices of such security) (collectively,
‘‘Bloomberg’’)

2


--------------------------------------------------------------------------------


for the ten (10) consecutive trading days immediately preceding such date, or
(ii) if the Nasdaq National Market is not the principal trading market for the
shares of Common Stock, the average of the reported sales prices reported by
Bloomberg on the principal trading market for the Common Stock during the same
period, or, if there is no sales price for such period, the last sales price
reported by Bloomberg for such period, or (iii) if neither of the foregoing
applies, the last sales price of such security in the over-the-counter market on
the pink sheets or bulletin board for such security as reported by Bloomberg, or
if no sales price is so reported for such security, the last bid price of such
security as reported by Bloomberg or (iv) if fair market value cannot be
calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors of the Company in the exercise
of its good faith judgment.

2.2    ISSUANCE OF NEW WARRANTS.    Upon any partial exercise of this Warrant,
the Company, at its expense, will forthwith and, in any event within five
business days, issue and deliver to the Holder a new warrant or warrants of like
tenor, registered in the name of the Holder, exercisable, in the aggregate, for
the balance of the number of shares of Common Stock remaining available for
purchase under this Warrant.

2.3    PAYMENT OF TAXES AND EXPENSES.    The Company shall pay any recording,
filing, stamp or similar tax which may be payable in respect of any transfer
involved in the issuance of, and the preparation and delivery of certificates
(if applicable) representing, (i) any Exercise Shares purchased upon exercise of
this Warrant and/or (ii) new or replacement warrants in the Holder’s name or the
name of any transferee of all or any portion of this Warrant.

2.4    EXERCISE LIMITATIONS; HOLDER’S RESTRICTIONS.    A Holder shall not have
the right to exercise any portion of this Warrant, pursuant to Section 2 or
otherwise, to the extent that after giving effect to such issuance after
exercise, such Holder (together with such Holder’s affiliates), as set forth on
the applicable Notice of Exercise, would beneficially own in excess of 4.99%, or
9.9% if such holder already beneficially owns 4.99% or exceeds 4.99% in the
future, of the number of shares of the Common Stock outstanding immediately
after giving effect to such issuance. For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by such Holder and its
affiliates shall include the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, nonexercised portion
of this Warrant beneficially owned by such Holder or any of its affiliates and
(B) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any other shares
of Common Stock or Warrants) subject to a limitation on conversion or exercise
analogous to the limitation contained herein beneficially owned by such Holder
or any of its affiliates. Except as set forth in the preceding sentence, for
purposes of this Section 2.4, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act, it being acknowledged by a
Holder that the Company is not representing to such Holder that such calculation
is in compliance with Section 13(d) of the Exchange Act and such Holder is
solely responsible for any schedules required to be filed in accordance
therewith. To the extent that the limitation contained in this Section 2.4
applies, the determination of whether this Warrant is exercisable (in relation
to other securities owned by such Holder) and of which a portion of this Warrant
is exercisable shall be in the sole discretion of a Holder, and the submission
of a Notice of Exercise shall be deemed to be each Holder’s determination of
whether this Warrant is exercisable (in relation to other securities owned by
such Holder) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of such determination. For purposes
of this Section 2.4, in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (x) the Company’s most recent Form 10-Q or Form 10-K, as the case
may be, (y) a more recent public announcement by the Company or (z) any other
notice by the Company or the Company’s Transfer Agent setting forth the number
of shares of Common Stock outstanding. Upon the written or oral request of a
Holder, the Company shall within two Trading Days confirm orally

3


--------------------------------------------------------------------------------


and in writing to such Holder the number of shares of Common Stock then
outstanding. In any case, the number of outstanding shares of Common Stock shall
be determined after giving effect to the conversion or exercise of securities of
the Company, including this Warrant, by such Holder or its affiliates since the
date as of which such number of outstanding shares of Common Stock was reported.
The provisions of this Section 2.4 may be waived by such Holder, at the election
of such Holder, upon not less than 61 days’ prior notice to the Company, and the
provisions of this Section 2.4 shall continue to apply until such 61st day (or
such later date, as determined by such Holder, as may be specified in such
notice of waiver).

3.    COVENANTS OF THE COMPANY.

3.1    COVENANTS AS TO EXERCISE SHARES.    The Company covenants and agrees that
all Exercise Shares that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issuance thereof. The Company further covenants and
agrees that the Company will at all times during the Exercise Period, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the Exercise Period the number of authorized
but unissued shares of Common Stock shall not be sufficient to permit exercise
of this Warrant, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

3.2    NO IMPAIRMENT.    Except and to the extent as waived or consented to by
the holder of Company Warrants representing at least two-thirds of the number of
shares of Common Stock then subject to outstanding Company Warrants, the Company
will not, by amendment of its Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Warrant and in the taking of all such
action as may be necessary or appropriate in order to protect the exercise
rights of the Holder against impairment.

3.3    NOTICES OF RECORD DATE AND CERTAIN OTHER EVENTS.    In the event of any
taking by the Company of a record of the holders of any class of securities for
the purpose of determining the holders thereof who are entitled to receive any
dividend (other than a cash dividend which is the same as cash dividends paid in
previous quarters or to be paid to the holders of the Company’s 6% convertible
exchangeable preferred stock) or other distribution, the Company shall mail to
the Holder, at least ten (10) days prior to the date on which any such record is
to be taken for the purpose of such dividend or distribution, a notice
specifying such date. In the event of any voluntary dissolution, liquidation or
winding up of the Company, the Company shall mail to the Holder, at least ten
(10) days prior to the date of the occurrence of any such event, a notice
specifying such date. In the event the Company authorizes or approves, enters
into any agreement contemplating, or solicits stockholder approval for any
Fundamental Transaction, as defined in Section 6 herein, the Company shall mail
to the Holder, at least ten (10) days prior to the date of the occurrence of
such event, a notice specifying such date.

4.       ADJUSTMENT OF EXERCISE PRICE AND SHARES.

(A)    In the event of changes in the outstanding Common Stock of the Company by
reason of stock dividends, split-ups, recapitalizations, reclassifications,
combinations or exchanges of shares, separations, reorganizations, liquidations,
consolidation, acquisition of the Company (whether through merger or acquisition
of substantially all the assets or stock of the Company), or the like, the
number, class and type of shares available under this Warrant in the aggregate
and the Exercise Price shall be correspondingly adjusted to give the Holder of
this Warrant, on exercise for the same aggregate Exercise Price, the total
number, class, and type of shares or other property as the Holder would have
owned had this Warrant been exercised prior to the

4


--------------------------------------------------------------------------------


event and had the Holder continued to hold such shares until the event requiring
adjustment. The form of this Warrant need not be changed because of any
adjustment in the number of Exercise Shares subject to this Warrant.

(B)    If at any time or from time to time the holders of Common Stock of the
Company (or any shares of stock or other securities at the time receivable upon
the exercise of this Warrant) shall have received or become entitled to receive,
without payment therefor,

(I)    Common Stock or any shares of stock or other securities which are at any
time directly or indirectly convertible into or exchangeable for Common Stock,
or any rights or options to subscribe for, purchase or otherwise acquire any of
the foregoing by way of dividend or other distribution (other than a dividend or
distribution covered in Section 4(a) above);

(II)    any cash paid or payable otherwise than as a cash dividend; or

(III)    Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or similar corporate rearrangement (other than shares of Common Stock
pursuant to Section 4(a) above), then and in each such case, the Holder hereof
will, upon the exercise of this Warrant, be entitled to receive, in addition to
the number of shares of Common Stock receivable thereupon, and without payment
of any additional consideration therefor, the amount of stock and other
securities and property (including cash in the cases referred to in clauses (ii)
and (iii) above) which such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.

(C)    Upon the occurrence of each adjustment pursuant to this Section 4, the
Company at its expense will, at the written request of the Holder, promptly
compute such adjustment in accordance with the terms of this Warrant and prepare
a certificate setting forth such adjustment, including a statement of the
adjusted Exercise Price and adjusted number or type of Exercise Shares or other
securities issuable upon exercise of this Warrant (as applicable), describing
the transactions giving rise to such adjustments and showing in detail the facts
upon which such adjustment is based. Upon written request, the Company will
promptly deliver a copy of each such certificate to the Holder and to the
Company’s transfer agent.

5.    FRACTIONAL SHARES.    No fractional shares shall be issued upon the
exercise of this Warrant as a consequence of any adjustment pursuant hereto. All
Exercise Shares (including fractions) issuable upon exercise of this Warrant may
be aggregated for purposes of determining whether the exercise would result in
the issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the then
current fair market value of an Exercise Share by such fraction.

6.    FUNDAMENTAL TRANSACTIONS.    If, at any time while this Warrant is
outstanding, (i) the Company effects any merger of the Company with or into
another entity, (ii) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (iii) any tender offer or
exchange offer (whether by the Company or another individual or entity) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property or (iv) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (other than as a result of a
subdivision or combination of shares of Common Stock covered by Section 4 above)
(in any such case, a ‘‘FUNDAMENTAL TRANSACTION’’), then, upon any subsequent
exercise of this Warrant, the Holder shall have the right to receive, for each
Warrant Share that would have been issuable upon such exercise immediately prior
to the occurrence of such Fundamental Transaction, upon exercise of

5


--------------------------------------------------------------------------------


this Warrant (disregarding any limitation on exercise contained herein solely
for the purpose of such determination), the number of shares of Common Stock of
the successor or acquiring corporation or of the Company, if it is the surviving
corporation, and any additional consideration (the ‘‘ALTERNATE CONSIDERATION’’)
receivable upon or as a result of such reorganization, reclassification, merger,
consolidation or disposition of assets by a Holder of the number of shares of
Common Stock for which this Warrant is exercisable immediately prior to such
event (disregarding any limitation on exercise contained herein solely for the
purpose of such determination). For purposes of any such exercise, the
determination of the Exercise Price shall be appropriately adjusted to apply to
such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Company shall apportion the Exercise Price among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the Holder shall be given the same choice as
to the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant consistent
with the foregoing provisions and evidencing the Holder’s right to exercise such
warrant into Alternate Consideration. The terms of any agreement pursuant to
which a Fundamental Transaction is effected shall include terms requiring any
such successor or surviving entity to comply with the provisions of this Section
6 and ensuring that this Warrant (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

7.    NO STOCKHOLDER RIGHTS.    Other than as provided in Section 3.3 or
otherwise herein, this Warrant in and of itself shall not entitle the Holder to
any voting rights or other rights as a stockholder of the Company.

8.    TRANSFER OF WARRANT.    Subject to applicable laws and the restriction on
transfer set forth in the Subscription Agreement, this Warrant and all rights
hereunder are transferable, by the Holder in person or by duly authorized
attorney, upon delivery of this Warrant and the form of assignment attached
hereto to any transferee designated by Holder. The transferee shall sign an
investment letter in form and substance reasonably satisfactory to the Company
and its counsel.

9.    LOST, STOLEN, MUTILATED OR DESTROYED WARRANT.    If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

10.    NOTICES, ETC.    All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day, (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address listed on the signature page hereto and to Holder at the
applicable address set forth on the applicable signature page to the
Subscription Agreement or at such other address as the Company or Holder may
designate by ten (10) days advance written notice to the other parties hereto.

11.    ACCEPTANCE.    Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.

12.    GOVERNING LAW.    This Warrant and all rights, obligations and
liabilities hereunder shall be governed by the laws of the State of Delaware.

6


--------------------------------------------------------------------------------


13.    AMENDMENT OR WAIVER.    Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the holders of
Company Warrants representing at least two-thirds of the number of shares of
Common Stock then subject to outstanding Company Warrants. Notwithstanding the
foregoing, (a) this Warrant may be amended and the observance of any term
hereunder may be waived without the written consent of the Holder only in a
manner which applies to all Company Warrants in the same fashion and (b) the
number of Warrant Shares subject to this Warrant and the Exercise Price of this
Warrant may not be amended, and the right to exercise this Warrant may not be
waived, without the written consent of the Holder. The Company shall give prompt
written notice to the Holder of any amendment hereof or waiver hereunder that
was effected without the Holder’s written consent. No waivers of any term,
condition or provision of this Warrant, in any one or more instances, shall be
deemed to be, or construed as, a further or continuing waiver of any such term,
condition or provision.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of February 16, 2007.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] CYCLACEL PHARMACEUTICALS, INC.  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]     [spacer.gif]
[spacer.gif] By: [spacer.gif] [spacer.gif]
                                                                                
  [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] Name: Spiro Rombotis
Title: President & Chief Executive Officer [spacer.gif]

[spacer.gif] 200 Connell Drive
Berkeley Heights, NJ 07922

8


--------------------------------------------------------------------------------


NOTICE OF EXERCISE

TO:    CYCLACEL PHARMACEUTICALS, INC.

(1)    [    ]    The undersigned hereby elects to purchase [                ]
shares of the common stock, par value $0.001 (the ‘‘Common Stock’’), of CYCLACEL
PHARMACEUTICALS, INC. (the ‘‘Company’’) pursuant to the terms of the attached
Warrant, and tenders herewith payment of the exercise price in full, together
with all applicable transfer taxes, if any.

         [    ]    The undersigned hereby elects to purchase [                ]
shares of Common Stock of the Company pursuant to the terms of the net exercise
provisions set forth in Section 2.1 of the attached Warrant, and shall tender
payment of all applicable transfer taxes, if any.

(2)    Please issue the certificate for shares of Common Stock in the name of,
and pay any cash for any fractional share to:

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

Print or type name

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

Social Security or other Identifying Number

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

Street Address

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]

City State Zip Code

(3)    If such number of shares shall not be all the shares purchasable upon the
exercise of the Warrants evidenced by this Warrant, a new warrant certificate
for the balance of such Warrants remaining unexercised shall be registered in
the name of and delivered to:

Please insert social security or other identifying number:
                                                                        

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

(Please print name and address)

[spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

Dated:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] (Date) [spacer.gif]
[spacer.gif]
                                                                                        
  [spacer.gif] [spacer.gif] (Signature)   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif]
                                                                                        
  [spacer.gif] [spacer.gif] (Print name) [spacer.gif]

9


--------------------------------------------------------------------------------


ASSIGNMENT FORM

(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Name: [spacer.gif]
[spacer.gif]
                                                                                        
  [spacer.gif] [spacer.gif] (Please Print)   [spacer.gif] [spacer.gif]  
Address: [spacer.gif] [spacer.gif]
                                                                                        
  [spacer.gif] [spacer.gif] (Please Print) Dated:         , 200[    ]
[spacer.gif] [spacer.gif]   [spacer.gif]

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Holder’s Signature: [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]       
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]                     
[spacer.gif]
Holder’s Address: [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]  
[spacer.gif]
[spacer.gif]

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.

10


--------------------------------------------------------------------------------
